Citation Nr: 1700812	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, claimed as an upper torso disability.

2. .Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and C.J.



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from June 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for disabilities of the low back and upper torso, and myasthenia gravis.  This case was remanded in October 2014 and has now been returned to the Board for further adjudication.

In April 2014, the Veteran and C.J. testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's current cervical spine disability is not of service origin.

2. The preponderance of the evidence reflects that the Veteran's current lumbar spine disability is not of service origin.

3. The preponderance of the evidence reflects that the Veteran's myasthenia gravis is not of service origin.



CONCLUSIONS OF LAW

1. The Veteran's cervical spine disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The Veteran's lumbar spine disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The Veteran's myasthenia gravis was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, February and April 2009 letters satisfied VA's duty to notify the Veteran of the elements of his service connection claims  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, relevant Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided March 2015 VA examinations and etiology opinions in connection with his claims on appeal.  After a review of each of the aforementioned examination reports, the Board finds that these examinations were based on a thorough review of the claims file, included an in-person examination where appropriate, a detailed medical history, and provide adequate supporting rationale for etiology opinions.  Accordingly, the Board finds that the aforementioned VA examination reports provide an adequate basis on which to adjudicate the Veteran's appeal.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in October 2014 for additional development to include the collection of relevant outstanding VA treatment records, SSA records, attempted procurement of identified private treatment record, and to provide VA examinations of the Veteran's claimed conditions on appeal with supporting etiology opinions addressing medical nexus.  A review of the record reveals that all of the remand directives contained in the October 2014 Board decision has been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in April 2014.  The April 2014 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

I. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

II. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including arthritis and myasthenia gravis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence indicating that there has not been a continuity of symptomatology since active duty service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  




A. Evidence and Analysis

1. Cervical Spine Disability

The Veteran was provided a VA examination of his cervical spine in March 2015.  The VA examiner noted that the Veteran was diagnosed with cervical disc herniation and small central thoracic disc herniation after he fell out of a truck in 2000; at this time cervical spine decompression and fusion was performed.  The Veteran was also noted to have post-traumatic central cord syndrome and cervical myelopathy following this injury, as well as incomplete tetraplegia.  The Veteran was also diagnosed with myasthenia gravis in 2000.  The examiner noted that the Veteran was later diagnosed by VA with degenerative joint disease of the cervical spine, referencing an April 2013 Magnetic Resonance Imaging (MRI) report.

The VA examiner then provided a negative etiology opinion indicating that it was less likely as not that the Veteran's degenerative joint disease of the cervical spine was manifest to a compensable degree within one year of separation of service and that there was no medical nexus between the Veteran's cervical spine disability and his military service.  The examiner predicated this opinion on the lack of supporting medical documentation of a cervical spine injury, trauma, complaint, or condition necessitating a cervical spine X-ray or continuous care for his cervical spine either in service or within a year of separation from service.  The examiner also noted that there was significant medical documentation of a cervical injury in 2000 resulting in cervical spine conditions, including cervical myelopathy, incomplete tetraplegia, and central cord syndrome as a result of this injury.  He further clarified that it was less likely as not that the Veteran's cervical spine degenerative joint disease was incurred in, caused by, or related to his service, and that it was it was in fact, more likely than not that the Veteran's cervical spine degenerative joint disease is age-related, as the Veteran's treatment records demonstrated degenerative joint disease and arthritis in other joints of the body as well, including bilateral hands, hips, and his right knee.  Addressing the Veteran's private treatment records documenting complaints of slowing increasing weakness in both legs and arms the examiner noted that such symptoms were attributable to his post-traumatic cord syndrome, cervical myelopathy, and myasthenia gravis, diagnosed in the early 2000s, 18 years after military discharge.

A review of the Veteran's service and post-service treatment records is consistent with the VA examiner's observations and conclusions.  There is no record of any type of cervical injury documented in the Veteran's service treatment records, and the Veteran's service enlistment and separation physical examination were silent for observations or reports of a cervical spine condition or symptoms.  Additionally, a December 2000 private post-service treatment record documents cervical myelopathy due to falling on ice.  The Veteran was initially diagnosed with probable myasthenia gravis in July 2002, a diagnosis confirmed in June 2003.  The Veteran's diagnosis arose from his report of diplopia (double vision) onset that had spontaneously started two months prior.

At the Veteran's April 2014 Board hearing testimony he indicated that he had fallen off a ladder on December 7, 1981 during active duty service, and that he had ended up flat on the floor, but did not know what had caused him to fall.  He also indicated that he was sent to sick bay at the time, although there is no documentation of an injury due to this event documented in his service treatment record or elsewhere in the claims file.  The Veteran indicated that he felt that the cervical myelopathy he was diagnosed with in 2000 may bear some relationship to his falling off the ladder in service.  The Veteran further explained that he is the type of person that tended to disregard physical symptoms and delay going to the doctor to get checked out.  He also indicated that he felt his eye and muscle symptoms from his myasthenia gravis might have also contributed to his falling off the ladder.  The Veteran says that he knows that he was having instances where he felt something was wrong several years prior to his diagnosis but that he would ignore it, as a working man, not wanting to spend time waiting for an appointment at a hospital.

Applying the elements of service connection to the foregoing facts of this claim, as summarized above, the Board finds that while there is sufficient evidence of a cervical spine disability, and the Veteran has provided competent lay evidence of in-service event, specifically, falling off a ladder, there is insufficient evidence of record in support of medical nexus.  In so finding, the Board notes that the March 2015 VA examination report, which contains a detailed review of numerous relevant treatment records, constitutes the most probative evidence of record with regard to medical nexus and continuity of symptomatology.  The Board finds that this is so for the same reasons it found that this report was adequate for VA adjudicatory purposes, and further notes that it is thoroughly corroborated by the Veteran's service and post-service treatment records.  Although the Board acknowledges that the Veteran's cervical spine conditions have been and continue to be a hardship, there is no medical evidence of record suggesting that the Veteran had any of his cervical spine conditions during or within one year of separation from service, or that any event in service caused his cervical spine conditions to manifest many years after service, as his cervical spine conditions have been attributed to his 2000 injury or age by a medical professional per his VA examination report.

The Board further acknowledges the Veteran's lay evidence that he feels that he had his cervical spine conditions many years before they were diagnosed and they may have in some way contributed to his ladder fall during service.  Because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran had a cervical spine condition in service or several years prior to diagnosis is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, falling off a ladder, determining whether there is medical evidence of an earlier onset of a particular medical condition prior to formal diagnosis requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay etiology opinion is low.  Moreover, the Board notes that although the Veteran has reported back pain during and since service, this lay evidence was addressed by the VA examiner, who also explained that muscular strains and sprains are extremely common and will occur in almost everyone at some point in their lifetime, but that according to medical research the vast majority of people with muscular strain recover complete, rapidly and without residuals.  Finally, the Board notes that the Veteran's report of back pain is not accompanied by specific testimony detailing a cervical injury during service, and the Veteran's service treatment records are likewise silent.

Accordingly, the Board finds that service connection for a cervical spine condition is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Lumbar Spine Disability

The same March 2015 VA examiner who completed the Veteran's cervical spine examination report also completed the Veteran's March 2016 VA examination report and provided an accompanying etiology opinion.  The examiner noted a diagnosis of mild, multi-level degenerative changes of the lumbar spine, initially diagnosed in 2000.  A September 2000 post-service treatment record is consistent with this observation; the Veteran was diagnosed with minor degenerative changes in the lower lumbar spine without spinal stenosis at that time.  The examiner then took a detailed statement from the Veteran in which he indicated that he had fallen from a ladder in 1981, and that he believed he might have fallen due to his double vision symptoms caused by his myasthenia gravis.  The Veteran indicated that he went to sick bay after he fell and that he was placed on light duty.  He indicated that he also had occasional back pain when he worked as a supply attendant, and that it would start out mild in his lower back area.  He managed this by taking Motrin, but eventually it got much more severe.  He felt that it first started getting severe in 1991, at which time he was prescribed muscle relaxers and told to take a couple days off work.  He and his wife also discussed his myasthenia gravis symptoms in detail.  As previously summarized above, the Veteran's April 2014 Board hearing testimony indicates that he believes he may have fallen off a ladder in December 1981 due to myasthenia gravis symptoms including muscle weakness and double vision that were yet to be diagnosed at that time, and that as a result of this fall he injured his back, and that this is the current cause of his lumbar spine degenerative joint disease.

The Veteran's service treatment records dated in December 1981 indicate that the Veteran sought treatment for low back pain after lifting heavy soda one month prior and was diagnosed with low back strain and spasm.  Additionally, in February 1982, he reported a history of low back pain for four months and was diagnosed with low back pain by history.  X-ray examination at that time was negative for any abnormal findings.  There is no report of falling off a ladder documented in the Veteran's service treatment records, and his spine is noted to be normal on his separation physical, as noted above. 

The March 2015 VA examiner provided an etiology opinion that was very similar to the opinion he provided with regard to the Veteran's cervical spine degenerative joint disease, providing a negative etiology opinion as to medical nexus with the Veteran's active duty service or within one year of separation from active duty service, and a positive etiology opinion in favor of age related degenerative changes.  Throughout his rationale the examiner reemphasized that the Veteran's degenerative lumbar changes were mild in nature, consistent with arthritis noted elsewhere in other joints, and presented the same rationale with regard to musculoskeletal strain, summarized above.  He also noted that there was radiographic evidence subsequent to the 1981 ladder incident described by the Veteran that demonstrates that the Veteran did not have any degenerative changes as of February 1982, and that there was no medical documentation of continuity of symptomatology, other than back pain related to muscle strain, as indicated by the Veteran's lay statements with regard to his back symptoms.  

For the same reasons summarized above with regard to the Veteran's cervical spine degenerative joint disease, the Board finds that while there is sufficient evidence of a current disability, and the Veteran is competent to state that he fell off a ladder and has had back pain subsequent to service, there is insufficient evidence of medical nexus connecting the Veteran's current lumbar spine disability to his active duty service, insufficient evidence that his lumbar spine disability manifested to a compensable degree within one year of separation from service, and insufficient evidence of continuity of symptomatology to support a medical conclusion that any lumbar strain incurred by the Veteran caused his degenerative joint disease, which the March 2015 VA examiner attributed to age, given that it is mild, and that it is consistent with other arthritis findings for other joints, as documented in the Veteran's VA treatment records.  Again while the Board acknowledges that the Veteran believes his documented back pain in service is related to his current lumbar spine condition, he does not have sufficient medical training in this regard, which for this type of medical condition, is required for the same reasons summarized above with regard to the Veteran's cervical spine.

Accordingly, the Board finds that service connection for a lumbar spine condition is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. Myasthenia Gravis

The Veteran was provided a peripheral nerve VA examination addressing his myasthenia gravis in March 2015, and the Veteran's cervical and lumbar spine etiology opinions also extensively discussed his myasthenia gravis.  The VA peripheral nerve examination was conducted in-person and also included a review of the claims file.  The VA examiner notes a diagnosis of myasthenia gravis in 2001.  She took a detailed history from the Veteran in which he indicated that he first began to start falling in the late 1990's while he was working as a truck driver, and that his symptoms improved for one year before they worsened again.  He developed diplopia (double vision) and ptosis in 2001 and was diagnosed.  The Veteran still has ocular symptoms.  The Veteran's walking and balance deteriorated in 2012 when his arm and leg weakness increased.  He then reviewed several EMG studies documenting the Veteran's myasthenia gravis and spine conditions.  The examiner then provided any etiology opinion indicating that the Veteran's myasthenia gravis did not begin within one year of separation from active duty service, and that it was less likely as not that the condition was incurred in service or otherwise related to service, and that specifically, it was not related to a fall from a ladder while in service.  With regard to the March 2015 VA examiner who evaluated the Veteran's spine conditions, that examiner explained that "myasthenia gravis is an autoimmune/neuromuscular disorder in which antibodies destroy neuromuscular connections" and that it results in weakness of the skeletal muscles of the body, especially the eyes, mouth, throat and limbs.  He also indicated that in over 80 percent of patients diagnosed with myasthenia gravis, initial symptoms typically appear in the eyes first.  This is relevant because at the Veteran's March 2015 VA spine examinations he explained that he first started having double vision in 2001.  The Veteran's post-service treatment records are for the most part consistent with the medical history provided by the March 2015 peripheral nerves VA examiner; as noted above, the Veteran was initially diagnosed with probable myasthenia gravis is July 2002, a diagnosis confirmed in June 2003.  The Veteran's diagnosis arose from his report of diplopia (double vision) onset that has spontaneously started two months prior.  The Veteran's service treatment records are silent for complaints of muscle weakness, double vision, or other ocular problems.

Here, the Board finds that while there is sufficient evidence of a current disability, and the Veteran is competent to provide testimony that he fell off a ladder during active duty service in December 1981, his testimony with regard to "possibly" having double vision in service is speculative, and therefore neither credible nor probative.  Furthermore, it conflicts with the Veteran's other statements with regard to the onset of his double vision, which he did not report or seek medical treatment for until 2002, despite receiving significant medical treatment for other conditions, including his cervical spine.  Additionally, the Board notes that the Veteran himself noted that he did not start having problems with double vision until 2001.  Moreover, as stated in his April 2014 Board hearing testimony summarized above with regard to the Veteran's cervical spine claim, he is not sure why he fell of the ladder in service, and has not affirmatively identified any symptoms of myasthenia gravis that he experienced during service; to the contrary, he has only indicated that his double vision "might" have caused him to fall.  As such, in the absence of any probative medical evidence of incurrence of myasthenia during active duty service or within one year of separation from service, and therefore no probative evidence of continuity of symptomatology as the Veteran does not report having issues with falling down and leg weakness until the 1990s, the Board finds that there is insufficient evidence in support of in-service incurrence or medical nexus.  Accordingly, although the Board again acknowledges the severity of the Veteran's condition and the impact it has had on him, it finds that entitlement to service connection for myasthenia gravis is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for myasthenia gravis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


